DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 07/21/2021.  Claims 1-19 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al (10,118,005), hereinafter referred to as Yoo.
	Regarding claim 14, Yoo discloses in figure 1,  a mobile mounting apparatus (5) for a robotic arm, comprising: 
	a mobile base portion (see annotated fig 1, item A); 
	a pair of support arms extending upwards from the mobile base portion (21 on each end and they have a dimension that extends in the vertical direction from item A); and 
	a support member (22) for mounting at least one robotic arm (10), the support member (22) extending between the support arms (21), wherein an open region is defined between the mobile base portion, the pair of support arms, and the support member (item A, 21, and 22 create an open portion that 35 is capable of fitting between); and 
	a carriage (23) that is moveable along the support member (22) for mounting the robotic arm (10); 
	wherein the open region is sized and shaped to accommodate at least a portion of an imaging device within the open region (the open portion between items A, 21, and 22 is capable of receiving at least a portion of a camera).

    PNG
    media_image1.png
    703
    705
    media_image1.png
    Greyscale


	Regarding claim 15, Yoo further discloses the mobile mounting apparatus of claim 14, wherein the mobile base portion comprises a pair of base rails each having wheels for transporting the mounting apparatus (see annotated fig 1, items B and wheels 24).
	Regarding claim 16, Yoo further discloses the mobile mounting apparatus of claim 15, wherein the mobile base portion further includes a connecting member extending between the pair of base rails (see annotated fig 1, item C).
	Regarding claim 18, Yoo further discloses the mobile mounting apparatus of claim 16, wherein each of the support arms (each 21) extends upwards from a respective one of the pair of base rails (each 21 extends upwards from at least one of item B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US Patent No. 10,118,005) in view of Yanof et al (US Patent No. 6,149,592), hereinafter referred to as Yoo and Yanof, respectively.
	Regarding claim 1, Yoo discloses in figure 1, a surgical system comprising:  
	a robotic arm (10) having a base end (10 has a base end); and 
	a mobile shuttle for mounting the robotic arm (5), the mobile shuttle (5) comprising: 
		a mobile base (see annotated fig 1, item A) configured to move the shuttle to a position adjacent to an imaging device (item A is capable of moving 5 around adjacent an imaging device); and 
		a support member (22) for mounting the robotic arm (10), the support member (10) supported by the mobile base (item A) and extending at least partially over the gantry of the imaging device when the shuttle is moved to the position adjacent to the imaging device (10 is capable of extending over the surgical device); 
	wherein when the base end of the robotic arm (base of 10) is mounted to a carriage (23), the carriage (23) is moveable to various positions along a length of the support member (22).
	Yoo does not explicitly disclose an imaging device having a gantry and a base.
	Yanof teaches a surgical system comprising: 
	an imaging device (22) having a gantry (12) and a base (20); 
	a robotic arm (60) having a base end (64);
	a support member (see annotated fig 1, item X) for mounting the robotic arm (60), the support member (item X) extending at least partially over the gantry of the imaging device (item X, extends over 12 of 22) when the shuttle is moved to the position adjacent to the imaging device; 
	wherein when the base end (64) of the robotic arm (60) is mounted to a carriage (see annotated fig 1, item Y), the carriage (item Y) is moveable to various positions along a length of the support member (item X).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo with the teachings of Yanof to incorporate the imaging device to be used with the mobile base because providing an x-ray imaging machine as an imaging device gives rise to being able to minimally invasive surgeries (col 2, lines 13-31, summarized).

    PNG
    media_image2.png
    808
    994
    media_image2.png
    Greyscale


	Regarding claim 2, Yoo as modified further discloses the surgical system of claim 1, wherein the carriage (23) includes a mounting surface for mounting the base end of the robotic arm (10 is mounted to 23 and therefore has a mounting surface).
	Regarding claim 4, Yoo as modified further discloses the surgical system of claim 1, wherein the mobile shuttle comprises at least one support arm extending from the mobile base (21), the support member (22) supported by the at least one support arm (21 supports 22).
	Regarding claim 5, Yoo as modified further discloses the surgical system of claim 4, wherein the mobile shuttle comprises at least two support arms (21 is on each side) extending from opposite sides of the base (item A), wherein a first arm is connected to a first side of the support member (left 21 is connected to the left side of 22) and a second arm is connected to a second side of the support member (right 21 is connected to the right side of 22).
	Regarding claim 6, Yoo as modified further discloses the surgical system of claim 5, wherein the first and second arms (each 21) are offset from the support member (each 21 is in a different angle from 22 and is thus offset from 22), the first arm is connected to the first side of the support member by a lateral connecting portion (left 21 is connected to 22 by a bracket), and the second arm is connected to a second side of the support member by a lateral connecting portion (right 21 is connected to 22 by a bracket).
	Regarding claim 7, Yoo as modified further discloses the surgical system of claim 1, wherein the mobile base further includes a pair of rails that are spaced apart from one another such that the rails are moveable adjacent to first and second sides of the base of the imaging device (see annotated fig 1, item B).
	Regarding claim 8, Yoo as modified further discloses the surgical system of claim 7, wherein the mobile base further includes a plurality of wheels attached to the mobile base (24), wherein at least a portion of the wheels are attached to the pair of rails (see annotated fig 1, item B are attached to 24).
	Regarding claim 9, Yoo as modified further discloses the surgical system of claim 8, wherein the mobile base further includes a connecting member extending between the pair of rails proximate to a first end of the mobile base (see annotated fig 1, item C).
	Regarding claim 11, Yoo as modified further discloses the surgical system of claim 5 further comprising an attachment mechanism on the mobile shuttle between the imaging device and the mobile shuttle (bracket that attaches 21 to 22 and is between the mobile shuttle and the imaging device).
	Regarding claim 12, Yoo as modified further discloses the surgical system of claim 11. wherein the attachment mechanism on the mobile shuttle is located on the support arms (the bracket is located on 21).
	Regarding claim 13, Yoo as modified further discloses the surgical system of claim 1, wherein the imaging device is an x-ray imaging device (Yanof, col 3, lines 34-48, the imaging device is used in x-ray imaging).
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US Patent No. 10,118,005) in view of Yanof et al (US Patent No. 6,149,592) as applied to claim 1, and in further view of Shvartsberg et al (US PGPUB No. 2014/0249546), hereinafter referred to as Yoo, Yanof, and Shvartsberg, respectively.
	Regarding claim 3, Yoo as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose the support member comprises a curved rail.
	Shvartsberg teaches in figure 9, a surgical system (fig 2, 100a) comprising:  
	a robotic arm (128e) having a base end (128e has a base end); and 
	a mobile shuttle (fig 1, 108a) for mounting the robotic arm (128e), the mobile shuttle (108a) comprising: 
		a mobile base (fig 1, 120a) configured to move the shuttle (120a has wheels 124a that are capable of moving 108a); and 
		a support member (126e) for mounting the robotic arm (128e), the support member (126e) supported by the mobile base (120a); 
	wherein when the base end of the robotic arm (base end of 128e) is mounted to a carriage (portion of 128e that connects to the rail 172e), the carriage is moveable to various positions along a length of the support member (¶ [0069], 128e is supported on rail 172e and is movable along the rail);
	wherein the support member (126e) comprises a curved rail (172e is a curved rail).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yoo with the teachings of Shvartsberg to incorporate a curved rail into the support member because this configuration enables the support the robotic arm(s) in a plurality of locations (page 1, ¶ [0007-009], summarized).
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al (US Patent No. 10,118,005) in view of Shvartsberg et al (US PGPUB No. 2014/0249546), hereinafter referred to as Yoo and Shvartsberg, respectively.
	Regarding claim 19, Yoo discloses the elements of the claimed invention as stated above in claim 14, but does not explicitly disclose the support member comprises a curved rail.
	Shvartsberg teaches in figure 9, a surgical system (fig 2, 100a) comprising:  
	a robotic arm (128e) having a base end (128e has a base end); and 
	a mobile shuttle (fig 1, 108a) for mounting the robotic arm (128e), the mobile shuttle (108a) comprising: 
		a mobile base (fig 1, 120a) configured to move the shuttle (120a has wheels 124a that are capable of moving 108a); and 
		a support member (126e) for mounting the robotic arm (128e), the support member (126e) supported by the mobile base (120a); 
	wherein when the base end of the robotic arm (base end of 128e) is mounted to a carriage (portion of 128e that connects to the rail 172e), the carriage is moveable to various positions along a length of the support member (¶ [0069], 128e is supported on rail 172e and is movable along the rail);
	wherein the support member (126e) comprises a curved rail (172e is a curved rail).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yoo with the teachings of Shvartsberg to incorporate a curved rail into the support member because this configuration enables the support the robotic arm(s) in a plurality of locations (page 1, ¶ [0007-009], summarized).

Allowable Subject Matter
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 10, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “the connecting member comprises a raised bridge portion that is moveable over a top surface of the base of the imaging device” together in combination with the rest of the limitations in the independent claim.
	Regarding claim 17, the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “the connecting member comprises a raised bridge portion having a curved profile” together in combination with the rest of the limitations in the independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        October 25, 2022